LLOYD, J.
The record discloses that, the evidence as to the rate of speed at which the automobile in which plaintiff in error was riding was proceeding at and immediately prior to *542the collision in question was in direct conflict, and this was a vital and important issue for consideration of the jury. In our judgment, therefore, to charge the jury that a violation of those sections of the General Code “would constitute negligence per se” constituted prejudicial error for which, although we find no other prejudicial error in the record, the judgment of the Court of Common Pleas must be reversed and the cause remanded to that court for a new trial.
Morr v Markle, 39 Court of Appeals Opinions, Sixth District, unreported, p. 48, (13 Abs 42).
McKinnon v Pettibone, Ohio Bar of March 27th, 1933, page 147, (11 Abs 721; 12 Abs 668; 44 Oh Ap 147).
The charge of the court as to the burden of proof and the preponderance of the evidence is subject to the same criticism expressed in the opinion of this court in Hoffman v The Sandusky Packing Co., this day decided (14 Abs 436).
Reversed and remanded.
RICHARDS and WILLIAMS, JJ, concur.